Bell, Justice.
These three eases were considered together. After a decision was rendered but while the cases were still pending on motion for rehearing, the parties entered into an agreement settling all of them, as is shown by statements of counsel on both sides, now on file with the record. The eases having thus become moot while pending in this court, it is ordered that the former judgments be vacated, that the opinion be withdrawn, and that the writs of error be

Dismissed.


All the Justices concur.